 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT dated as of May 2, 2014 (this “Agreement”) is entered into
by and between Aurios Inc., an Arizona corporation (the “Company”), iPayMobil,
Inc., an Arizona corporation (“iPayMobil”) and Richardson & Patel LLP (the
“Escrow Agent”). The foregoing parties are sometimes referred to hereinafter
individually as a “Party” or collectively as the “Parties.”

 

RECITALS

 

WHEREAS, pursuant to that certain Debt Payment and Stock Issuance Agreement,
dated on or about the date hereof (as the same may be amended, modified or
restated in accordance with the terms thereof, the “Debt Payment and Stock
Issuance Agreement”), by and among the Company and iPayMobil, iPayMobil desires
to assist the Company in the payment and settlement of its debts and liabilities
and the Company wishes to, inter alia, issue an aggregate of 919,500 shares of
the Company’s Common Stock in exchange for a payment of an aggregate sum of
$140,000 in immediately available funds; capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Debt
Payment and Stock Issuance Agreement; and

 

WHEREAS, the Company has requested that the Escrow Agent hold such iPayMobil
funds (the “Escrow Funds”) in escrow until the Closing, except as otherwise set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the Parties agree as follows:

  

1.TERMS OF ESCROW

 

1.1 Escrow. The Parties hereby agree to establish a non-interest-bearing escrow
account (the “Escrow Account”) with the Escrow Agent whereby the Escrow Agent
shall hold the funds collected from iPayMobil. The Escrow Agent shall have no
responsibility whatsoever with regard to funds that the Escrow Agent does not
receive or funds that have not yet cleared. The Escrow Agent shall have no duty
or responsibility to enforce the collection or demand payment of any funds
deposited or to be deposited into the Escrow Account.

 

1.2 Delivery of Escrow Funds. The Company shall instruct iPayMobil to deliver to
Escrow Agent the Escrow Funds in the form of a wire transfer in accordance with
this Section 1.2. All Escrow Funds shall be deposited into the Escrow Account.
Wire transfers to the Escrow Agent shall be made as follows:

 

BANK NAME:   COMERICA BANK OF CALIFORNIA     WESTWOOD OFFICE     10900 WILSHIRE
BLVD.     LOS ANGELES, CALIFORNIA 90024     PHONE NUMBER 800-888-3595       ABA
NUMBER:   121137522       SWIFT CODE:   MNBDUS33       ACCT. NUMBER:  
1894608122       BENEFICIARY:   RICHARDSON & PATEL LLP     IOLTA LAWYERS TRUST
CHECKING       Re:   iPayMobil/Aurios

 

1

 

 

1.3 Release of Funds. On or before April 28, 2014, the Parties agree that the
Escrow Agent shall, upon the full execution of the Debt Payment and Stock
Issuance Agreement and the effectuation of all actions and transactions
contemplated thereby, disburse the Escrow Funds in accordance with the payment
instructions identified in Schedule 2.13 of the Debt Payment and Stock Issuance
Agreement. For the avoidance of doubt, $70,000 is nonrefundable to iPayMobil
because the Company filed its Annual Report on Form 10-K with the U.S.
Securities and Exchange Commission on or before March 31, 2014 (the “10-K
Filing”).

 

2.OTHER TERMS REGARDING THE ESCROW AGENT

 

2.1 Escrow Agent’s Duties. The Escrow Agent shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by the Escrow Agent to be genuine and to have been signed or
presented by the proper Party or Parties.

 

2.2 Liability. The Escrow Agent shall not be personally liable for any act the
Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting in
good faith and in the absence of gross negligence, fraud and willful misconduct,
and any act done or omitted by the Escrow Agent pursuant to the advice of the
Escrow Agent’s attorneys-at-law shall be conclusive evidence of such good faith,
in the absence of gross negligence, fraud and willful misconduct. The Escrow
Agent is hereby expressly authorized to disregard any and all warnings given by
any of the Parties hereto or by any other person or corporation, excepting only
orders or process of courts of law and is hereby expressly authorized to comply
with and obey orders, judgments or decrees of any court. In case the Escrow
Agent obeys or complies with any such order, judgment or decree, the Escrow
Agent shall not be liable to any of the Parties hereto or to any other person,
firm or corporation by reason of such decree being subsequently reversed,
modified, annulled, set aside, vacated or found to have been entered without
jurisdiction.

 

2.3 Resignation. The Escrow Agent’s responsibilities as escrow agent hereunder
shall terminate if the Escrow Agent shall resign by giving written notice to
iPayMobil. In the event of any such resignation, iPayMobil shall appoint a
successor Escrow Agent, and the Escrow Agent shall deliver to such successor
Escrow Agent any Escrow Funds held by the Escrow Agent.

 

2

 

 

2.4 Disputes as to Escrow Funds. It is understood and agreed that should any
dispute arise with respect to the delivery and/or ownership or right of
possession of the Escrow Funds, the Escrow Agent is authorized and directed in
the Escrow Agent’s sole discretion (1) to retain in the Escrow Agent’s
possession without liability to anyone all or any part of the Escrow Funds until
such disputes shall have been settled either by mutual written agreement of the
Parties concerned by a final order, decree or judgment of a court of competent
jurisdiction after the time for appeal has expired and no appeal has been
perfected, but the Escrow Agent shall be under no duty whatsoever to institute
or defend any such proceedings, or (2) to deliver the Escrow Funds to a state or
federal court having competent subject matter jurisdiction and located in the
City of Los Angeles, California in accordance with the applicable procedure
therefor.

 

2.5 Indemnification. iPayMobil agrees to indemnify and hold harmless the Escrow
Agent and its members, partners, employees, agents and representatives from any
and all claims, liabilities, costs or expenses in any way arising from or
relating to the duties or performance of the Escrow Agent hereunder or the
transactions contemplated hereby or by the Debt Payment and Stock Issuance
Agreement other than any such claim, liability, cost or expense to the extent
the same shall have been determined by final, un-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.

 

2.6 Compensation. iPayMobil shall be obligated to reimburse Escrow Agent for all
costs and expenses incurred or that become due in connection with this
Agreement, including reasonable attorney’s fees. Neither the modification,
cancellation, termination or rescission of this Agreement nor the resignation or
termination of the Escrow Agent shall affect the right of Escrow Agent to be
reimbursed or paid any amount which has been incurred or becomes due, prior to
the effective date of any such modification, cancellation, termination,
resignation or rescission. To the extent the Escrow Agent has incurred any such
expenses prior to any closing, the Escrow Agent shall advise iPayMobil and
iPayMobil shall direct all such amounts to be paid directly at any such closing.

 

2.7 Notices. Notices and correspondence shall be sent to:

 

If to Company:       Aurios Inc.   7608 N. Shadow Mountain Road   Paradise
Valley, AZ 85253   Attention: Paul Attaway

 

3

 

 

If to iPayMobil:       iPayMobil, Inc.   15941 N. 77th Street, Suite #4  
 Scottsdale, AZ 85260   Attention: Andrew M. Ling

 

With a copy to:       Richardson & Patel LLP   1100 Glendon Avenue, Suite 850  
Attention: Alan A. Lanis, Jr., Esq.

 

2.8 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the permitted successors and permitted assigns of the Parties
hereto.

 

2.9 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties regarding the subject matter contained herein and supersedes all
prior or contemporaneous agreements, representations and understandings of the
Parties.

 

2.10 Waiver; Amendment. Neither this Agreement nor any provisions hereof shall
be amended or waived except by an instrument in writing, signed by the party
against whom enforcement of any such amendment or waiver is sought. Any
amendments to the Escrow Agent’s duties hereunder shall be made in writing
signed by all Parties to this Agreement.

 

2.11 Severability; Assignability. Should any portion of this Agreement be
rendered void, invalid or unenforceable by a court of law for any reason, such
invalidity or unenforceability shall not void or render invalid or unenforceable
any other portion of this Agreement. Neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company without the prior written consent of the other
and Escrow Agent.

 

2.12 Successors and Assigns. The provisions of this Agreement shall be binding
upon and accrue to the benefit of the Parties hereto and their respective heirs,
legal representatives, successors and permitted assigns.

 

2.13 Governing Law; Venue. This Agreement is to be construed in accordance with
and governed by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the Parties. All disputes and controversies arising out of
or in connection with this Agreement shall be resolved exclusively by the state
and federal courts located in the City and County of Los Angeles in the State of
California, and each party hereto agrees to submit to the jurisdiction of said
courts and agrees that venue shall lie exclusively with such courts.

 

2.14 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

  

[Signature Page to the Escrow Agreement Follows]

 

4

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Escrow Agreement as of
the last date written below on this signature page.

 

AURIOS INC.:       By: /s/ Paul Attaway     Paul Attaway, President and Chief
Executive Officer  

 

IPAYMOBIL, INC.:

 

By: /s/ Andrew M. Ling   Andrew M. Ling, President and Chief Executive Officer  

 

ESCROW AGENT:

 

RICHARDSON & PATEL LLP

 

By: /s/ Nimish Patel     Nimish Patel, Partner  

 

5

 



